Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action.

DETAILED ACTION
Response to Arguments

Prior Art Reiection:
 	Applicant's arguments to the amendments of independent claims have been fully considered but they are deemed not persuasive. Please see the new mapping in below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-7, 9-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Petisce (US20140379273).

Regarding to claim 1:
Jain teaches An apparatus, comprising:
a personal care display device configured to physically interconnect with a hardware personal care module, wherein personal care comprises health care (Jain figs 1-2 shows hosting device 14 has ports with medical devices 12. [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0039] medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor. Note: hosting device 14 (phone, laptop- see fig. 1) is a personal care display device; medical devices 12 is hardware personal care module); and
a remote central server device arrangement (Jain,,fig. 1, remote server 16);;
wherein the personal care display device is configured:
to transmit user personal care communications personalized to a user to the remote central server device arrangement (Jain, [0031] server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14 … data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. [0043] the application hosting device 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN to the data processing server 16);
Jain does not explicitly disclose wherein the personal care display device and remote central server device arrangement are configured to assess user health care needs and provide health care information, receive user personal care communications personalized to the user from the remote central server device arrangement, collect information regarding personal care assessed for the user over a period of time using at least one personal care module, solicit necessary information regarding personal care from the user, and enable the personal care device to make recommendations related to and based upon all information collected regarding personal care.
Petisce teaches wherein the personal care display device and remote central server device arrangement are configured to assess user health care needs and provide health care information (Petisce, [0052] the MSP 32 (not shown) can be integrated into a user device 40.[0047] The sensor 30 and the MSP 32, however, can be separate devices as illustrated in FIG. 3, or integrated devices. [0051] the sensor 30, MSP 32 … integrated into a single device. [0048] The MSP 32 can be … a personal computer … mobile telephone. [0046] sensor or other device 30 for measuring and/or monitoring physiological data of a patient … heart failure, coronary heart disease, asthma … manage a condition related to the state of wellness and fitness of a person. [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708). 
receive user personal care communications personalized to the user from the remote central server device arrangement (Petisce, [0050] The data processing device 36 can be, for example, a server. [0086] the data processing device 36 can analyze the measured physiological … determine what information a user needs to … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device … information a user needs to know in view of the measured physiological data and other factors. [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition. [0017] output segments are at least parts of instructions for user actions)
to collect information regarding personal care assessed for the user over a period of time ([0052] the MSP 32 (not shown) can be integrated into a user device 40.[0047] The sensor 30 and the MSP 32 … integrated devices [0014] sensing or measuring physiological data. [0054] the sensor can collect physiological data. [0096] detect patterns in measured physiological data (e.g., measured data within a selected time period during a day over several different days or months). [0056] the sensor 30 can be configured to sense a glucose binding protein … transmit the collected physiological data … can cooperate with an MSP 32 and optional mobile device 34. Note: sensor, MSP32, device 34 integrated into a single device to collect physiological data within a selected time period is collect information regarding personal care assessed for the user over a period of time) solicit necessary information regarding personal care from the user ([0014] To facilitate analyzing and interpreting data, users provide configuration information …  Users can also configure different types of outputted information such as: selected summaries or patterns of data or data point(s), and/or selected recommendations or instructions for user actions … based on the physiological data selected for output and user configuration data). [0015] the user information selected from the group consisting of physiological data … to determine at least one of a selected data point, and a pattern of the physiological data over at least one selected period of time … pattern that includes at least one of values selected from among the stored physiological data. [0105] The user configuration data 60 can specify which sets of operations to use to interpret the inputted information. Note: user provides/configures/selects patterns of data is solicit necessary information regarding personal care from the user and enable the personal care device to make recommendations related to and based upon the information collected regarding personal care ([0014] Users can also configure different types of outputted information such as: selected summaries or patterns of data or data point(s), and/or selected recommendations or instructions for user actions … video provided via user device … providing interpretation of physiological data is streaming videos (e.g., video segments selected based on the physiological data selected for output and user configuration data). [0123] FIG. 12, the user device 40 can generate a graphical display with a text message 1202, for example, that has an explanation of a selected event, that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data that the user needs information regarding an event such as a low glucose level during the same time period … eating certain foods at certain times of day)
provide recommendations specifically for the user to the user ([0014] Users can also configure different types of outputted information such as: selected summaries or patterns of data or data point(s), and/or selected recommendations or instructions for user actions … video provided via user device … providing interpretation of physiological data is streaming videos (e.g., video segments selected based on the physiological data selected for output and user configuration data). [0123] FIG. 12, the user device 40 can generate a graphical display with a text message 1202, for example, that has an explanation of a selected event, that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data that the user needs information regarding an event such as a low glucose level during the same time period … eating certain foods at certain times of day)
and wherein the recommendations made related to and based upon all information collected regarding personal care comprise at least one from the group comprising non-medication recommendations specific to the user regarding over the counter supplements, hydration, fitness, exercise, biofeedback issues, and stress avoidance (Fig. 10, [0108] report can identify the stored output segments needed to indicate information about the physiological condition … a selected physiological data parameter is outside a selected limit or range or indicate an undesirable or desirable condition has been detected. Fig. 10, 1002-1006 [0110] provide suggestive recommendations to the user to manage the monitored physiological condition. [0128] when the patient goes for his morning run, he can just glance at his watch 40 … show him a predictive graph 1502 … he can do his whole workout with confidence and without interruptions to manage his diabetes. See Fig. 15 “Wow! Great start and I’m good to go (exercise) for more than an hour”. Note: physiological condition (glucose levels, stressful - see 906, 912) out of threshold is biofeedback issues; run or workout is exercise)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Petisce and apply them on the teachings of Jain to further implement wherein the personal care display device and remote central server device arrangement are configured to assess user health care needs and provide health care information, receive user personal care communications personalized to the user from the remote central server device arrangement, collect information regarding personal care assessed for the user over a period of time using at least one personal care module, solicit necessary information regarding personal care from the user, and enable the personal care device to make recommendations related to and based upon all information collected regarding personal care.  One would be motivated to do so because in order to improve better system and method to provide measuring and/or monitoring physiological data of a patient and  manage a condition related to the state of wellness and fitness of a person. The data processing device 36 (server) can analyze the measured physiological data suggestive recommendations to the user to manage the monitored physiological condition (Petisce, fig 11-13, [0046][0086][0110]).

Regarding to claim 3:
The apparatus of claim 1, wherein he personal care display device comprising a plurality of connection ports and at least one connection port comprises a USB (Universal Serial Bus) connection port (Jain, figs 1-2 shows hosting device 14 has ports with medical devices 12. [0034] “The medical device 12 and the application hosting device 14 … USB connection … a jack, plug, socket, receptacle, or other interface).
Regarding to claim 4:
The apparatus of claim 1, wherein the personal care display device is configured to predict personal care attributes based on the information collected regarding personal care (Petisce [0090] the output segments selected for that message in the context of a nurse operator of the message-generating user device 40 … a hyperglycemic event is predicted at x time during the y time period of the day for patient z. A modification to patient z's care protocol may be needed … Your blood sugar appears to be getting higher at x time during the y time period of the day. [0099] a glucose "Rate of Change" can be a glucose prediction in DT minutes … if the predicted glucose is greater than …[0128] The user device watch 40 links (e.g., wirelessly) to his CGM and will show him a predictive graph 1502 (e.g., in accordance with processing described in connection with block 908) that tells him not only what his blood glucose)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Petisce and apply them on the teachings of Jain to further implement wherein the personal care display device is configured to predict personal care attributes based on the information collected regarding personal care.  One would be motivated to do so because in order to improve better system and method to provide an event is predicted (Petisce, [0090][0128]).

Regarding to claim 5:
The apparatus of claim 5, wherein the personal care display device comprises a storage unit and communication components configured to facilitate communication with the remote central server device arrangement (Jain, Fig. 1-2. Jain, [0039] the application hosting device 14 includes a data storage module 22 configured to store data for retrieval. It may write/read the data using a variety of methods. [0031] server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14 … data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. [0043] the application hosting device 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN to the data processing server 16)).
Regarding to claim 6:
The apparatus of claim 1, wherein the personal care display device comprises at least one from the group consisting of a camera, a microphone, a speaker, a sensor, and a fingerprint reader (Jain, The application hosting device 14 may be a cellular telephone, a smart phone, … a portable computer. [0043][0045] a user can use the application hosting device 14 for a telephone call … the user initiates a voice call … the application hosting device 14 can receive or send a telephone call … the application hosting device 14 can enable voice transmission via a telecommunication network. Note: device 14 can receive or send voice call or telephone call. It obviously teach device 14 comprising a microphone)
Regarding to claim 7:
The apparatus of claim 1, further comprising a handheld unit configured to interface with the personal care display device and collect user personal care data, wherein the handheld unit comprises at least one connection port configured to receive a hardware personal care module (Jain. [0030] The medical device 12 may be, for example, a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor) … the medical device 12 is in communication with an application hosting device 14. Fig. 2, sockets 35, 37. [0054] “the application hosting device 14 opens a single socket 37 in client mode. Connection initialization is triggered on this socket 37 … based on the user's command … device 14 sends a connection request to the medical device 12 … receives, the data (e.g., measurement data) or other information from the medical device 12, this information is then sent to the device proprietary packet parsers module 32 (of device 14) for further processing [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. As mentioned above, in one embodiment, the medical device 12 and the application hosting device 14 may communicate with one another via Bluetooth.  [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: medical device 12 is a handheld unit).
Regarding to claim 9:  
determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received (Petisce, [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition.[0123] FIG. 12, the user device 40 can generate a graphical display with a text message 1202, for example, that has an explanation of a selected event, that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data that the user needs information regarding an event such as a low glucose level during the same time period … eating certain foods at certain times of day. Also see 0046] sensor or other device 30 for measuring and/or monitoring physiological data of a patient [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708);
transmitting the user personal care recommendation specifically for the user from a transmitter provided with the remote central server device to the user personal care display device (Petisce, [0086] The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708.[0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition. [0123] FIG. 12, the user device 40 can generate a graphical display with a text message 1202, for example, that has an explanation of a selected event, that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data that the user needs information regarding an event such as a low glucose level during the same time period … eating certain foods at certain times of day)
[Rejection rational for claim 1 is applicable].

Regarding to claim 10:
The method of claim 9 wherein the remote device central server device arrangement comprises a plurality of computing devices (Jain fig. 1, server 16, medical devices 12, devices 14, devices 18).
Regarding to claim 11:
The method of claim 9, wherein the user personal care data received has been collected using a hardware personal care module connected to the user personal care display device, the hardware personal care module comprising software facilitating performance of at least one personal care function (Jain, [0031] Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. Petisce [0020] a sensor deployed in the user with an external user device … The initial pairing can comprise exchanging security information. The inductive coupling can comprises generating a quasi-static H field. [0046] continuous glucose monitors (CGMs); monitors for pulmonary and/or cardiac functions such as arrhythmia, heart failure …)
Regarding to claim 12:
The method of claim 9, wherein the user personal care data received has been collected using a handheld unit configured to provide the user personal care data to the user personal care display device (Jain.fig. 1 [0030] The medical device 12 may be, for example, a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor) … may be placed inside the body of the user (e.g., a pacemaker), on the body (e.g., a blood pressure gauge) … the medical device 12 is in communication with an application hosting device 14. [0054] “the application hosting device 14 opens a single socket 37 in client mode. Connection initialization is triggered on this socket 37 … based on the user's command or at intermittent times that may be programmed into the application hosting device 14. When the connection request is triggered, the application hosting device 14 sends a connection request to the medical device 12 … receives, the data (e.g., measurement data) or other information from the medical device 12, this information is then sent to the device proprietary packet parsers module 32 (of device 14) for further processing. Fig. 2, sockets 35, 37. [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: medical device 12 is a handheld unit).
Regarding to claim 13:
 [Rejection rational for claim 4 is applicable].

Regarding to claim 14:
A personal care display device, comprising: a computing device display (Jain fig. 1) 
[Rejection rational for claim 1 is applicable].

Regarding to claim 15:
The personal care display device of claim 14, further comprising a processor (Jain, [0009] The application hosting device comprises a processor), a data storage device (Jain, [0039] the application hosting device 14 includes a data storage module 22 configured to store data for retrieval, and a communication arrangement (Jain fig. 1-2. [0054] the application hosting device 14 sends a connection request to the medical device 12. In the case of, e.g., a Bluetooth arrangement. [0027] FIGS. 14A-14C … connections for the medical device, application hosting device, and data processing server).
Regarding to claim 16:
The personal care display device of claim 15, further comprising a handheld unit configured to collect user personal care data and provide the user personal care data to the processor (Jain fig. 2. [0009] The application hosting device comprises a processor. [0030] The medical device 12 may be, for example, a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor) … may be placed inside the body of the user (e.g., a pacemaker), on the body (e.g., a blood pressure gauge) … the medical device 12 is in communication with an application hosting device 14. [0054] “the application hosting device 14 opens a single socket 37 in client mode. Connection initialization is triggered on this socket 37 … based on the user's command or at intermittent times that may be programmed into the application hosting device 14. When the connection request is triggered, the application hosting device 14 sends a connection request to the medical device 12 … receives, the data (e.g., measurement data) or other information from the medical device 12, this information is then sent to the device proprietary packet parsers module 32 (of device 14) for further processing).
Regarding to claim 17:  
[Rejection rational for claim 3 is applicable].

Regarding to claim 18:
[Rejection rational for claim 4 is applicable].

Regarding to claim 20:
The personal care display device of claim 16, wherein varying levels of service may be provided with the personal care display device depending on quality of service desired by the user (Jain fig.2 shows many sockets connecting to vary medical devices 12 with different service levels providing to the host device 14.[0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0054] “the application hosting device 14 opens a single socket 37 in client mode. Connection initialization is triggered on this socket 37 … based on the user's command or at intermittent times that may be programmed into the application hosting device 14. When the connection request is triggered, the application hosting device 14 sends a connection request to the medical device 12 … receives, the data (e.g., measurement data) or other information from the medical device 12, this information is then sent to the device proprietary packet parsers module 32 (of device 14) for further processing). Note: vary medical devices are levels of service; different type of medical devices (see fig. 2) provide different medical data to device 14 are quality of service).
Claims 2, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view Petisce (US20140379273), further in view Mischel (US20070159316)

Regarding to claim 2:
Jain- Petisce teaches The apparatus of claim 1, 
Jain- Petisce does not explicitly disclose wherein the personal care display device comprises a computing device display that functions as a reflective surface.
Mischel teaches wherein the personal care display device comprises a computing device display that functions as a reflective surface (Para [0017] “The mirror/media display device … reflective surface”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Mischel and apply them on the teachings of Jain- Petisce to further implement wherein the personal care display device comprises a computing device display that functions as a reflective surface.  One would be motivated to do so because in order to improve better system and method to provide a reflective surface (Para [0017]).

Regarding to claim 19:
Jain- Petisce teaches The apparatus of claim 1, wherein the personal care display device comprises a television having a central screen and an outer frame, the personal care display device configured with functional hardware components (Jain, fig. 14C, device 14. [0030] “The application hosting device 14 may be a cellular telephone … a portable computer … a desktop computer. [0036] the application hosting device 14 provides a graphical user interface. The user interface may include a display and an input device, which may be a touch screen. [0043] the application hosting device 14 is configured to be able to combine a voice network with several data networks to create a simultaneous multi-mode communications network. Note: cellular phone or portable computer displays image/data and sound is would obviously a television. [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0030] “the medical device 12 … blood pressure, EEG, ECG, heart rate, pulse oximeter … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … include health data. [0043] the application hosting device 14 may be capable of using multiple connections to receive and transfer data from the medical device 12)
Jain- Petisce teach wherein the personal care display device comprises a display device (Jain [0036] application hosting device 14 provides a graphical user interface) does not explicitly disclose wherein the display device comprises a television.
Mischel teaches wherein the personal care display device comprises a television ([0022] The term "media display device" should be understood to include any media display device suitable for receiving television signals, computer signals, VGA connections, digital signals, etc., and displaying a corresponding image. Note: display device receives television signals and displaying a corresponding image is a  television)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Mischel and apply them on the teachings of Jain- Petisce to further implement wherein the personal care display device comprises a television.  One would be motivated to do so because in order to improve better system and method to provide media display device is a television (Mischel Para [0022]).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view Petisce (US20140379273), further in view of Nakano (US20020030816)

Regarding to claim 8:
Jain-Petisce teaches The apparatus of claim 1, the frame includes the plurality of connection ports (Jain fig 1 teaches host device 14 maybe a smart phone with touch screen/display having the plurality of connection ports. [0030] “The application hosting device 14 may be a cellular telephone, a smart phone, a pager, a personal digital assistant (PDA), a portable computer … The application hosting device 14 may also include a user interface, such as one or a combination of a touch screen, screen”. [0034] “the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface”.)
Jain-Petisce does not explicitly disclose wherein the personal care display device is separately formed from a frame surrounding a display.
Nakano teaches wherein the personal care display device is separately formed from a frame surrounding a display (Nakano fig. 2 teaches the display 21 is separately from digitizer 24 (PDA/tablets – [0002] a digitizer, e.g. PDAs. [0051] digitizer 24 is also called a "tablet").[0007] the first and second stacked portions to be superposed and to be separated. [0051] display 21 appears on the side of the computer main body thickness portion 11 opposite to the digitizer thickness portion 12, and the digitizer 24 appears on the side of the digitizer thickness portion 12 opposite to the computer main body thickness portion 11), and 
Nakano teaches display 21 is separately from digitizer 24. Jain teach host device 14 maybe a smart phone with screen/display frame having the plurality of connection ports. The combination of Nakano and Jain teach the personal care display device is separately formed from a frame surrounding a display and the frame includes the plurality of connection ports
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Nakano and apply them on the teachings of Jain-Petisce to further implement wherein the personal care display device is separately formed from a frame surrounding a display.  One would be motivated to do so because in order to improve better system and method to provide the first display and second digitizer such as PDA to be separated (Nakano, [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449